United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3299
                                   ___________

Charles A. Abeyta,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Richard Plant, Dr., East Arkansas      *
Regional Unit, ADC; Roland Anderson, * [UNPUBLISHED]
Arkansas Department of Correction,     *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: November 10, 2008
                                Filed: December 17, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Charles Abeyta challenges the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. After careful de novo review of the record
on appeal, see Ramlet v. E.F. Johnson Co., 507 F.3d 1149, 1152 (8th Cir. 2007)
(standard of review), we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.